DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the 2nd Non-Final Office Action based on application 16/230567 response filed 01/31/2022.     
Claims 1-4, 6-16, 18-22 have been examined and fully considered.
Claims 21-22 were newly added.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

1. Claims 1-4, 6-16, & 18-22 are rejected under 35 U.S.C. 103(a) as being obvious over YU in US 20100285596 in view of JIANG in US 20140194283 in further view of WUTTKE in US 20190324043.	
With respect to Claims 1 & 11-13, & 18-19, YU et al. teach of methods of isolating, purifying/enriching, analyzing and/or detecting, functionalized macromolecules, e.g., peptides, phosphopeptides, polypeptides, proteins, oligonucleotides, or phospholipids in a sample, e.g., a biological mixture, using solid phase extraction with an alumina sorbent packed in a micro-elution plate (abstract), and further YU teach of the column being packed with hydrophobic components(paragraph 0012). More specifically, YU et al. teach of adding a fluid that can comprise a phospholipid and a another compound(paragraph 0085) to an alumina sorbent(paragraphs 0015-0019). YU et al. further teach of adding a solution to the sorbent that is a salt species having and ammonia cation…mobile phase solution is ammonium hydroxide(paragraph 0071(ammonium hydroxide can be dissociated into the anion and cation instantly claimed). Specifically, YU et al. teach of adding the mobile phase after the sample fluid is applied to the sorbent, though it would be obvious to one of ordinary skill in the art to perform this in the other order as YU also teach of adding the sample to an acidic organic solution (paragraph 0032). YU et al. further teach of first desorbing, and then eluting the compounds(paragraph 0162-0163, 0033, 0069,0136, & 0201), and further teach of using multiple desorption and elution steps with the same of different solvents and solutions to form an elution solution containing a target(paragraph 0164, & 0111). YU et al. do not teach specifically of the cation exchange sorbent component or the hydrophilic component, but JIANG is used to remedy this.
	JIANG et al. teach of porous inorganic/organic homogenous copolymeric hybrid material materials, including particulates and monoliths, methods for their manufacture, and uses thereof, e.g., as chromatographic separations materials(abstract). JIANG et al. more specifically teach of a material for chromatographic separations with units A, B, and others, and specify that a specific unit can be cationic(paragraphs 0024-0027, 0029-0030, 0078), and further of including both hydrophobic and hydrophilic segments(paragraph 0082). It would have been obvious to one of ordinary skill in the art to use the cation/sorbent separation components of JIANG in the device/method of U due to the need in the art for better sorbent tube packing materials that allow for multifuncitonality (JIANG, paragraph 0002-0007).
YU and JIANG et al. do not specifically teach that the word “enrichment”/—though it would be obvious to one of ordinary skill that enrichment is being performed by YU since the same claimed steps are taught as applicant is instantly claiming. If this is not clear to one of ordinary skill however, WUTTKE et al. is used to remedy this.
More specifically, WUTTKE et al. teach of methods for analyzing target compounds from a fluid or dried biological sample by using a microfluidic sample device including a hollow cartridge and an absorbent body unit (abstract). WUTTKE et al. further teach of enriching samples containing phospholipids (paragraphs 0004-0005 & 0009), and of adding acids and salts to the sample fluids (paragraph 0011 0027, 0261), acidic and salts solutions in ratios solvents to alkaline, acidic and salts between 0.1%:100% and 100%:0.1%(paragraph 0263). WUTTKE et al. further teach of aqueous acids, bases or salt ion interaction solutions (paragraph 0057), and that the absorbent units used are hydrophobic and hydrophilic (paragraph 0039-0040). It would have been obvious to one of ordinary skill in the art to “enrich” the samples using and acidic salt solutions/different sorbents as is done in WUTTKE in the purification/detection method of YU and JIANG due to the need in the art for better methods to improve the handling for a preparation of fluid and dried biological samples by reducing the work-flow, removing interfering abundant compounds of the samples in order to isolate specific compounds and/or to enrich these in the remaining sample (WUTTKE, paragraph 0009-0011).
With respect to Claim 2, 9, 14-15, YU et al. teach of the analyte being many different molecules with varying pKA/acidity (abstract, paragraph 0042-0046, 0145, 0167, 0180, 0200). 
With respect to Claims 3-4, 6, & 16, YU et al. teach of the use of formic, carbonic, and phosphoric acid (paragraph 0068).
With respect to Claim 7, YU et al. teach of varying the ionic strength (paragraphs 0146-0147, 0154, 0163-0164, 0167).
With respect to Claim 8, YU et al. teach of using methanol and acetonitrile among other claimed compounds (paragraphs 0010 & 0069).
With respect to Claim 10, YU et al. teach of the sample being a biological sample such as blood or urine (paragraph 0045, 0050).
With respect to Claim 20, see Claim 1 & Claims 19-20 rejection and also: Also, providing chromatography kits comprising multiple components needed for carrying out the chromatography, that comprises no only the sorbent but also, for example, (pre-filled) columns, eluents, washing solutions, chromatographic plates, syringes, cartridges or instructions for use is well known in the art. Therefore, providing a suitable kit for chromatography comes within the scope of the customary practice followed by persons skilled in the art, especially as the advantages thus achieved (convenience for the user) can readily be foreseen. Consequently, the kit in Claim 20 is made obvious by the prior art. 
With respect to Claims 21-22, JIANG et al. more specifically teach of a material for chromatographic separations with units A, B, and others, and specify that a specific unit can be cationic (paragraphs 0024-0027, 0029-0030, 0078), and further of including both hydrophobic and hydrophilic segments (paragraph 0082).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the instant claims- the examiner would like to point out that there are 3 independent claims, Claim 1, 13, & 20. Claim 1 requires 3 sorbent components, a, “hydrophobic organic monomer, a hydrophilic organic monomer and an organic monomer comprising a cation-exchange group,” while Claims 13 & 20 require only two components (hydrophobic and cation exchange). If applicant can present convincing arguments with respect to the new reference used herein, JIANG, and other used prior art, and amends Claims 13 & 20 to be consistent with the sorbent components currently reflected in Claim 1, the examiner hopes to move forward with this case upon next response.
	With respect to the prior art, applicant argues that YU and WUTTKE do not teach of the hydrophobic and cation exchange components, however the cation exchange component is taught by JIANG as shown above, and the hydrophobic component is taught by all three references as shown above.
	Applicant further argues that YU’s teaching of adding ammonium hydroxide solution cannot read on applicant’s claim of “ an ammonium cation and a first salt species.” The examiner disagrees, as this is the same compound/components, and applicant has made no argument how the method would be affected….or if it would even be so by this slight difference.
	All claims remain rejected at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797